The trial court directed a verdict against the appellant, who was plaintiff below, at the conclusion of his evidence. There was a judgment to the effect that he take nothing and he has appealed, assigning error on the overruling of his motion for a new trial.
The appellant sought to recover a disability pension from the Indianapolis Street Railway Company Employees' Pension Fund Association, an unincorporated body, but it is wholly 1.  impossible for us to consider the merits of the case without resorting to an extensive search of the record. The appellant's brief does not disclose the title of the cause or the capacity in which the appellees were sued. It is not made to appear that the appellee Indianapolis Railways, Inc., was in anyway connected with the subject-matter of the litigation. Only a fragment of the complaint is set out and this is insufficient to reveal the theory of that pleading.
While this court is always reluctant to dispose of an appeal without passing upon the questions which the parties desire to have adjudicated, it is, nevertheless, imperative that 2.  there be a good-faith and substantial compliance with those rules of procedure which long experience has demonstrated are essential to the orderly administration of justice. To relax these rules in the instant case would be to *Page 284 
establish a precedent logically leading to their ultimate abandonment. This we cannot afford to do.
The judgment is affirmed.
NOTE. — Reported in 52 N.E.2d 839.